In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-218V
                                     Filed: November 2, 2017

 * * * * * * * * * * * * *                     *   *
 TISIA GREEN,                                      *       UNPUBLISHED
                                                   *
                 Petitioner,                       *
 v.                                                *       Decision on Attorneys’ Fees and Costs;
                                                   *       Respondent Does Not Object.
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Milton Ragsdale IV, Esq., Ragsdale LLC, Birmingham, AL, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On March 3, 2015, Tisia Green (“MS. Green,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed a shoulder injury related to an influenza vaccination that she received on or about
October 15, 2014. See Petition (“Pet.”), ECF No. 1; Amended Pet., ECF No. 19. On April 14,
2017 the undersigned issued a Decision awarding compensation to petitioner based on the
parties’ stipulations. See Decision, ECF No. 41.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                       1
       On October 20, 2017, petitioner filed a Motion for Attorneys’ Fees and Costs. Motion for
Fees, ECF No. 46. Petitioner requests attorneys’ fees in the amount of $21,982.503 and
attorneys’ costs in the amount of $203.14, for a total amount of $22,185.64. Id. at 1-2. In
accordance with General Order #9, petitioner’s counsel represents that petitioner did not incur
any out-of-pocket expenses. Id. at 2.

         On October 25, 2017, respondent filed a response to petitioners’ Motion for Fees.
Response, ECF No. 47. Respondent provided no specific objection to the amount requested or
hours worked, but instead, “respectfully recommend[ed] that the Special Master exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Id. at 3. Petitioner did
not file a reply.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). Based on the reasonableness of petitioner’s request, the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $22,185.64,4 representing
reimbursement for attorneys’ fees in the amount of $21,982.50 and costs in the amount of
$203.14, in the form of a check made payable jointly to petitioner and petitioner’s counsel,
Milton Ragsdale, Esq.

        The Clerk of the Court is directed to enter judgment in accordance with this Decision.5

        IT IS SO ORDERED.

                                                          s/ Mindy Michaels Roth
                                                          Mindy Michaels Roth
                                                          Special Master




        3
           I have made no determination as to counsel’s hourly rate in this matter; I merely conclude that
the total sums requested seem reasonable and appropriate.
        4
          This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for legal
services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y of
Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
        5
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                     2